Case 8:18-cv-01710-TPB-CPT Document 34 Filed 04/24/20 Page 1 of 3 PageID 173



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

JOSE GUSTAVO PONCE VIGIL,

        Plaintiff,

v.                                                                     Case No. 8:18-cv-1710-T-60CPT

PRIMASO, INC. and
IBRAHIM THALJI,

        Defendants.
                                                     /

              ORDER ADOPTING REPORT AND RECOMMENDATION

        This matter is before the Court on the report Christopher P. Tuite, United

States Magistrate Judge, entered on March 12, 2020. (Doc. 32). Judge Tuite

recommends that “Plaintiff’s Second Motion for Entry of Default Final Judgment”

(Doc. 31) be granted in part and denied in part. Specifically, Judge Tuite

recommends that default judgment be entered in favor of Plaintiff and against

Defendants in the total amount of $12,652.50, after reducing the requested hourly

rate for attorney’s fees. 1 No party has filed an objection, and the time to object has

expired. Upon review of the report and recommendation, motion, court file, and

record, the Court finds as follows:

        Under the Federal Magistrates Act, Congress vests Article III judges with the

power to “designate a magistrate judge to hear and determine any pretrial matter

pending before the court,” subject to various exceptions. 28 U.S.C. § 636(b)(1)(A).


1
 In his motion, Plaintiff seeks attorney’s fees based on an hourly rate of $425.00. Judge Tuite recommends a
modest reduction of the requested hourly rate to $375.00.

                                                   Page 1 of 3
Case 8:18-cv-01710-TPB-CPT Document 34 Filed 04/24/20 Page 2 of 3 PageID 174



The Act further vests magistrate judges with the authority to submit proposed

findings of fact and recommendations for disposition by an Article III judge. 28

U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 932 (11th Cir. 1982).

      In the absence of specific objections, there is no requirement that a district

judge review the facts de novo. Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

1993). However, the district judge review legal conclusions de novo, even in the

absence of an objection. See Cooper-House v. S. Ry. Co., 37 F.2d 603, 604 (11th Cir.

1994); Castro Bobadilla v. Reno, 826 F. Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d,

28 F.3d 16 (11th Cir. 1994) (table). When no timely and specific objections are filed,

the district judge should review the magistrate judge’s proposed findings and

recommendations using a clearly erroneous standard. Se Gropp v. United Airlines,

Inc., 817 F. Supp. 1558, 1562 (M.D. Fla. 1993).

      After careful consideration of the record, including Judge Tuite’s report and

recommendation, the Court adopts the report and recommendation. The Court

agrees with Judge Tuite’s detailed and well-reasoned findings and conclusions.

Consequently, “Plaintiff’s Second Motion for Entry of Default Final Judgment” is

granted in part and denied in part, and default judgment shall be entered in favor

of Plaintiff and against Defendants in the total amount of $12,652.50.




                                      Page 2 of 3
Case 8:18-cv-01710-TPB-CPT Document 34 Filed 04/24/20 Page 3 of 3 PageID 175



      It is therefore

      ORDERED, ADJUDGED, and DECREED:

      1. The Report and Recommendation (Doc. 32) is AFFIRMED and

          ADOPTED and INCORPORATED BY REFERENCE into this Order

          for all purposes, including appellate review.

      2. “Plaintiff’s Second Motion for Entry of Default Final Judgment” (Doc. 31)

          is GRANTED IN PART and DENIED IN PART.

      3. The motion is granted to the extent that default judgment shall be

          entered in favor of Plaintiff. However, the motion is denied in part as to

          the amount of attorney’s fees awarded.

      4. The Clerk is directed to enter final default judgment in favor of Plaintiff

          and against Defendants in the total amount of $12,652.50.

      5. After the entry of final judgment, the Clerk is directed to terminate any

          pending motions and deadlines, and thereafter CLOSE THIS CASE.

      DONE and ORDERED in Chambers in Tampa, Florida, this 24th day of

April, 2020.




                                                    TOM BARBER
                                                    UNITED STATES DISTRICT JUDGE




                                      Page 3 of 3
